PER CURIAM.
The restitution hearing which is the subject of this appeal was transcribed by a court reporter who is now deceased. The trial court judge has certified that a reconstructed record cannot be prepared despite good faith efforts to do so. Appellant now moves to reverse for a new restitution hearing pursuant to Odom v. State, 534 So.2d 851 (Fla. 1st DCA 1988) and the state does not contest this point. Accordingly, this cause is REVERSED and REMANDED for a new restitution hearing.
JOANOS, C.J., and ERVIN and ALLEN, JJ., concur.